DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Claims 1, 2, 5, 7-9, 11-16, 22, 24, 35, 36, 60, 64, 70, 74 and 84-89 are pending in this application.

Election/Restrictions

This application is in condition for allowance except for the presence of claims 1, 2, 5, 7-9 and 11-16 directed to an invention non-elected without traverse.  Accordingly, claims 1, 2, 5, 7-9 and 11-16 have been cancelled.
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of Claims 60, 64, 70 and 74 is withdrawn.  
.
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Minxi Rao on 01/26/2022.

The application has been amended as follows: 
Cancel Claims 70 and 88-89.

Claim 22.  A method of detecting an endotoxin in a sample using a chromogenic assay, the method comprising:
a) contacting the sample with a reagent comprising limulus amebocyte lysate (LAL) and a chromogenic substrate;
b) measuring a chromogenic effect resulting from a change in the chromogenic
substrate in the presence of endotoxin in the sample;
wherein the LAL has been (i) filtered using tangential flow filtration with a 20 kDa to 50 kDa filter configured to remove a portion of its coagulogen, and then (ii) subjected to centrifugation, and
wherein the method is capable of detecting endotoxin at a concentration of 0.0005 EU/mL[[.]], 
wherein the filter is selected from the group consisting of:  polyethersulfone (mPES), polysulfone (PS) and polyethersulfone (PES).

Claim 60.  A method of making clarified limulus amebocyte lysate (LAL) substantially free of coagulogen, the method comprising:
Limulus polyphemus at 1000 to 3000 rpm for 2 to 15 minutes at 2 to 10°C to produce a supernatant;
b. combining the supernatant from (a) with a buffer;
c. filtering the combination from (b) using tangential flow filtration with a 20 kDa to 50 kDa filter to produce a retentate, wherein the filter is selected from the group consisting of:  polyethersulfone (mPES), polysulfone (PS) and polyethersulfone (PES);
d. centrifuging the retentate from (c) at 3000 to 7000 rpm for 2 to 10 minutes at 2 to 10°C to produce a supernatant, wherein the supernatant comprises clarified LAL that
is substantially free of coagulogen.

Claim 74.  A method of making clarified limulus amebocyte lysate (LAL) substantially free of coagulogen, the method comprising:
a. obtaining a solution derived from lysed amebocytes from Limulus polyphemus;
b. combining the solution from (a) with a buffer;
c. subjecting the combination from (b) to continuous tangential flow filtration (TFF) using a 20 kDa to 50 kDa membrane filter to produce a retentate, wherein the filter is selected from the group consisting of:  polyethersulfone (mPES), polysulfone (PS) and polyethersulfone (PES); and
d. centrifuging the retentate from (c) at greater than 20,000 x g to produce a supernatant, wherein the supernatant is clarified LAL that is substantially free of
coagulogen,.

s 22, 24, 35, 36, 60, 64, 74 and 84-87 are allowed.

The following is an Examiner’s statement of reasons for allowance:  

With regard to the provisional rejection of Claims 22, 24, 35, 36 and 84-87 on the grounds of nonstatutory double patenting as being unpatentable over Claims 1, 3, 14, 15, 20 and 21 of Application No. 15/668,101 (Now US 11,156,614 B2), the instant claims, as amended above, are a species of the claims in the Patent, in that they specify a particular order of performance of method steps and require an additional step of centrifugation after the filtration step which is not taught or suggested by the reference Patent or in the prior art.  Therefore, no nonstatutory double patenting exists. Similarly, Application No. 17/482,918, a Divisional of US 11,156,614 B2 does not provoke nonstatutory double patenting for the reasoning provided above.  









et al. whom teaches preparation of LAL lysate by homogenizing Limulus blood cells (hemocytes} to lyse the cells, centrifuging the lysate and then filtering the lysate sample with a 0.22 µm filter (as evidenced by Aisimo [2009] a 0.22 filter approximates a 2000 kDa molecular weight cutoff filter, and therefore would not retain coagulogen which is approximately 20 kDa, see Specification, Paragraph [00106]) to obtain a filtrate (Pg. 23, Lines 24-35), adding a chromogenic substrate (Boc-Leu-Ghy-Arg-pNA} to the filtrate and then contacting the filtrate with a biological product/sample (aqueous solution of endotoxin or [1→3]β-D-glucan) and measuring the chromogenic effect (Pg. 25, Lines 35-40).  The claimed retentate is obtained by a recited process and is therefore a product-by-process.  The claimed LAL retentate would be structurally different (have a portion of its coagulogen removed or be substantially free of coagulogen) from that of the prior art LAL lysate, which is a retentate and not a filtrate, which is silent with regard to removal of the LAL coagulogen, the filter used being too large to retain coagulogen anyway, does not specify a particular order of the filtration and centrifugation steps and does not require tangential flow filtration or utilize a filter within the claimed kDa range.

The Examiner notes that Blais et al. (US 2010/0203071 A1) discloses a method for renaturation of chimeric antigens wherein a protein mixture is filtered with tangential flow filtration (TFF) and the retentate is then centrifuged (Pg. 15, Paragraph [0151]).  


Limulus amebocyte lysate as claimed or provide any teaching or suggestion as to why one of ordinary skill in the art would seek to apply the method of Blais et al. to the method of the closest prior art of record.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        01/27/2022

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653